IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-20091
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JORGE IGLESIAS-VASQUEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-623-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jorge Iglesias-Vasquez ("Iglesias") appeals the 70-month

sentence imposed following his guilty plea to a charge of illegal

re-entry after having been deported following a felony conviction

in violation of 8 U.S.C. § 1326.    Iglesias argues that a sixteen-

level sentence enhancement for being deported following a 1994

aggravated felony was improper under the reasoning of Apprendi v.

New Jersey, 530 U.S. 466 (2000), because the aggravated felony


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20091
                                -2-

was not alleged in the indictment and the factual basis for his

guilty plea was a 1992 felony conviction.    Iglesias argues that

sentencing facts that increase the Sentencing Guideline range

must be alleged in the indictment.    He acknowledges that his

argument is foreclosed by United States v. Doggett, 230 F.3d 160,

164-65 (5th Cir. 2000), cert. denied, 531 U.S. 1177 (2001), but

he seeks to preserve the issue for Supreme Court review.

Iglesias's argument is foreclosed by Doggett.

     Iglesias suggests that the reasoning of Doggett and United

States v. Meshack, 225 F.3d 556 (5th Cir. 2000), amended on

reh'g, 244 F.3d 367 (5th Cir. 2001), cert. denied, 531 U.S. 1100

(2001), may be suspect because in Harris v. United States, 122

S. Ct. 2406 (2002), the Supreme Court was recently called upon to

reconsider McMillan v. Pennsylvania, 477 U.S. 79 (1986).      Harris

did not overrule McMillan, however.    See Harris, 122 S. Ct. at

2418, 2420.

     Iglesias also argues that the sentencing provision of 8

U.S.C. § 1326(b)(2) is unconstitutional in light of Apprendi.       He

concedes that this argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), but he seeks to preserve the

issue for Supreme Court review.   Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 531 U.S. 1202 (2001).   This court must follow the

precedent set in Almendarez-Torres "unless and until the Supreme
                          No. 02-20091
                               -3-

Court itself determines to overrule it."     Dabeit, 231 F.3d at 984

(internal quotation and citation omitted).

     AFFIRMED.